IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0521
                                Filed August 4, 2021


IN THE INTEREST OF H.P.,
Minor Child,

T.C., Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Clinton County, Kimberly K.

Shepherd, District Associate Judge.



         A mother appeals the termination of her parental rights to her one-year-old

son. AFFIRMED.



         Victoria D. Noel of The Noel Law Firm, P.C., Clinton, for appellant mother.

         Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

         J. David Zimmerman, Clinton, attorney and guardian ad litem for minor

child.



         Considered by Tabor, P.J., and Mullins and May, JJ.
                                         2


TABOR, Presiding Judge.

       A mother, Tabitha, appeals a juvenile court order terminating her parental

rights to H.P., her one-year old son. Tabitha challenges whether the State

presented clear and convincing evidence to support the statutory grounds for

termination.   Because of Tabitha’s continued issues with sobriety and her

avoidance of mental-health services, we affirm.

  I.   Facts and Prior Proceedings

       H.P. was born in March 2020 to Tabitha and Travis. Tabitha and H.P. tested

negative for all substances at the hospital. Still, a Department of Human Services

(DHS) social worker made contact with Tabitha the day after H.P.’s birth because

Tabitha’s substance-abuse and mental-health history led to termination of her

parental rights for two other children. Tabitha reported she had received prenatal

care, was sober, and prepared to care for this child.

       The DHS and Tabitha developed a safety plan before Tabitha’s discharge.

The safety plan required Tabitha to remain drug free, undergo drug testing, attend

counseling, and provide a drug-free home for H.P. When DHS made a home visit,

the worker reported no concerns. Likewise, Tabitha’s probation officer provided a

positive report to the DHS at the end of March. Nonetheless, the DHS requested

a child in need of assistance (CINA) assessment, citing Tabitha’s history and two

prior terminations. A guardian ad litem was appointed for H.P.

       The court adjudicated H.P. as a CINA in May 2020. The court allowed H.P.

to stay with Tabitha, subject to the safety plan and continued DHS supervision.

But Tabitha failed a drug test in July. The court then ordered H.P. to live with a

relative. H.P. continues to reside with his paternal aunt, Ashley, and her husband.
                                         3


At first, Ashley allowed Tabitha to visit H.P. at her home. But she disallowed visits

at her house after Tabitha and Travis had a physical altercation.

       Tabitha initially believed she did not need inpatient treatment and that she

could remain sober without help. But she was still using methamphetamine in

November 2020. Tabitha had done a two-day detox but discontinued treatment.

She also began addressing her mental-health issues through medication but not

therapy.

       Eventually, Tabitha realized she needed professional intervention to

address her substance-abuse issues. In December, Tabitha went to Heart of Iowa

for substance-abuse treatment, but she was discharged for aggressive behavior

after only two weeks. She then entered the Hope House program in Ottumwa in

late December. That program allowed H.P. to stay overnight with Tabitha. A

Family Centered Services (FCS) report dated January 2021 detailed her progress

in treatment. The FCS worker noted Tabitha made good use of resources and the

support system available. Tabitha expressed her desire for longer visits with H.P.

Still, the DHS recommended termination of parental rights in its January 2021

report to the court.

       In another setback, Tabitha failed a drug test in February and was

dismissed from the Hope House program.               Tabitha denied using illegal

substances. After her dismissal from Hope House, she began inpatient treatment

at Hightower.    Tabitha continued to have visits with H.P.         Her treatment at

Hightower was her longest documented period of sobriety. Despite that progress,

the DHS still recommended termination in its March 2021 report to the court. The

report recognized: “Tabitha has skills to take care of her son but she becomes
                                        4


overwhelmed easily.” The report also noted Tabitha had been sober for the past

two months, but she had not had custody of H.P. for the past eight months.

       The court held a combined permanency and termination hearing in April

2021. A Hightower substance-abuse counselor testified about Tabitha’s continued

growth and dedication, including regularly chairing a twelve-step meeting. Yet the

counselor believed Tabitha lacked a sufficient support system to live

independently. The counselor discussed Tabitha’s relapse from a month earlier.

The counselor noted relapses were not unusual for participants in her program.

The counselor testified she would be comfortable with H.P. residing with Tabitha

at Hightower, which has the resources and facilities for children to reside with

parents undergoing treatment.

       The DHS worker also testified about Tabitha’s relapse. The worker believed

Tabitha was “not taking ownership” of the situation by claiming to have tested

positive for methamphetamine because she drank from her friend’s drink. The

worker also noted Tabitha was inconsistent in addressing her mental health and

had recently alluded to considering self-harm if H.P. was not returned to her care.

The social worker initially wanted to give Tabitha more time, but was uncertain

whether Tabitha could provide safe care for the long term. The child’s guardian

ad litem supported termination, seeing “no clear path” that the child could be

returned to his parents.
                                             5


           The court found clear and convincing evidence to support termination under

Iowa Code section 232.116(1), paragraphs (d), (e), (g), (h), (i), and (l) (2021).

Tabitha appeals.1

     II.   Standard of Review

           We review proceedings terminating parental rights de novo. In re A.M., 843

N.W.2d 100, 110 (Iowa 2014).                The State must prove its allegations

by clear and convincing evidence. In re L.H., 949 N.W.2d 268, 270 (Iowa Ct. App.

2020). “Clear and convincing” means we have “no serious or substantial doubts”

about the accuracy of the legal conclusions drawn from the facts. Id.

    III.   Analysis

           When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground supported by the record.

In re A.B., 815 N.W.2d 764, 774 (Iowa 2012).               We opt today to focus on

section 232.116(1)(g). To terminate rights under 232.116(1)(g), the court must find

four elements:

                  1. The child has been adjudicated a child in need of
           assistance pursuant to section 232.96.
                  2. The court has terminated parental rights pursuant to
           section 232.117 with respect to another child who is a
           member of the same family or a court of competent
           jurisdiction in another state has entered an order involuntarily
           terminating parental rights with respect to another child who
           is a member of the same family.
                  3. There is clear and convincing evidence that the
           parent continues to lack the ability or willingness to respond
           to services which would correct the situation.
                  4. There is clear and convincing evidence that an
           additional period of rehabilitation would not correct the
           situation.


1   Travis does not appeal the termination of his parental rights.
                                            6


Elements one and two are not disputed: H.P. was adjudicated CINA and Tabitha’s

parental rights to H.P’s elder siblings had been terminated. At issue are the third

and fourth elements.

       On the third element, while Tabitha may now be willing to participate in

substance-abuse treatment, she has shown an inability to respond to those

services in a way that would correct the situation that led to H.P.’s removal.

Tabitha has been engaged in these services for only two of the twelve months the

CINA case has been pending. And she was unable to remain clean for those two

months, relapsing in late March 2021. True, the Hightower counselor saw promise

in Tabitha’s commitment. But the counselor acknowledged Tabitha had a long

way to go.

       On the fourth element, the question is will Tabitha continue to respond to

services? When “considering the impact of a drug addiction, we must consider the

treatment history of the parent to gauge the likelihood the parent will be in a

position to parent the child in the foreseeable future.” In re N.F., 579 N.W.2d 338,

341 (Iowa Ct. App. 1998). This is Tabitha’s third termination. We cannot turn a

blind eye to her inability to sustain progress in those cases. The DHS has offered

her services for many years. Like the juvenile court, we do not find that an

additional period of rehabilitation will correct the situation.

       In her petition on appeal, Tabitha makes passing reference to needing

additional time to reunify with H.P. Although she does not argue this point in detail,

we nevertheless address it. “A parent does not have an unlimited amount of time

to correct deficiencies.” In re D.L.-F., No. 10-1345, 2010 WL 3894575, at *3 (Iowa

Ct. App. Oct. 6, 2010). We view termination proceedings with a sense of urgency.
                                         7

See In re C.B., 611 N.W.2d 489, 495 (Iowa 2000). For the court to order a six-

month continuation of the child’s placement, it must “enumerate the specific

factors, conditions, or expected behavioral changes which comprise the basis for

the determination that the need for removal of the child from the child’s home will

no longer exist at the end of the additional six-month period.”      Iowa Code §

232.104(2)(b). We cannot find the need for removal will no longer exist at the end

of six months, and we agree with the juvenile court that “based on the history of

substance abuse and the mental health concerns of both the mother and the

father, it remains questionable at this time whether the parents can care for

themselves long-term, let alone meet the ever-increasing and ever-changing

needs of their young child.” Thus, we affirm the order of the juvenile court.

       AFFIRMED.